           Case 2:19-cv-00350-SMJ                  ECF No. 44        filed 12/01/20        PageID.2619 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                              Dec 01, 2020
         ALLIANCE FOR THE WILD ROCKIES,
                                                                                                                   SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-cv-00350-SMJ
    UNITED STATES FOREST SERVICE, VICKI                              )
 CHRISTIANSEN, Chief of the Forest Service, KRISTIN                  )
  BAIL, Forest Supervisor for the Okanogan-Wenatchee
    National Forest, GLENN CASAMASSA, et al.,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Cross-Motion for Summary Judgment, ECF No. 20, is GRANTED; Plaintiff’s Motion for Summary
’
              Judgment, ECF No. 19, is DENIED; All claims are DISMISSED WITH PREJUDICE, with all parties to bear their own
              costs and attorney fees; and Judgment is entered in favor of Defendants.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              Salvador Mendoza, Jr.                                          on cross-motions for summary
      judgment.


Date: December 1, 2020                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                            Angela Noel
